      Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

HIRAM LYTCH,                                           )
                                                       )
                        Plaintiff,                     )
                                                       )
v.                                                     )       Case No.:
                                                       )
S&W WATERPROOFING, INC.                                )
    Serve:                                             )       JURY TRIAL DEMANDED
    Robert A. Svoboda                                  )
    13210 Outlook Dr.                                  )
    Overland Park, KS 66209                            )
                                                       )
                        Defendant.                     )

                             DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                           COMPLAINT

       COMES NOW Plaintiff Hiram Lytch (“Plaintiff”), by and through the undersigned

counsel, and states and alleges as follows against Defendant S&W Waterproofing, Inc.

(“Defendant”).

                                     NATURE OF THE CLAIM

       1.        This action for legal and equitable relief arises under Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. § 1981.

       2.        Plaintiff seeks all relief allowed by Title VII and § 1981, to remedy his claims.

                                              PARTIES

       3.        Plaintiff Hiram Lytch is, and, at all times relevant to the allegations in this

Complaint, was a resident and citizen of the State of Missouri.

       4.        At all times relevant herein, Plaintiff was employed by Defendant.




                                                   1
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 2 of 12




       5.      Upon information and belief, Defendant is a Kansas corporation conducting

substantial business in the State of Kansas.

       6.      Upon information and belief, Defendant employs more than fifteen (15) persons

within the State of Kansas and, at all relevant times herein, was an “employer” as defined by Title

VII.

       7.      Defendant is an entity, and is thus incapable of acting on its own behalf and

therefore acts through agents and/or employees. It is liable for the conduct of its agents and/or

employees, including but not limited to the individuals named herein, acting within the course and

scope of their agency and/or employment, its own negligence, the acts of its agents and/or

employees which it ratifies, injuries incurred by agents’ and or employees’ performance of its non-

delegable duties, and acts its agents take by virtue of their agency or employment with Defendant.

       8.      At all times mentioned herein, all of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment with Defendant.

                                JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the federal laws: Title VII and 42 U.S.C. § 1981.

       10.     All or a substantial portion of Defendant’s unlawful employment practices

complained of herein occurred in Kansas, and, accordingly, jurisdiction and venue are proper in

this Court pursuant to 28 U.S.C § 1391(b).

                                  FACTUAL ALLEGATIONS

       11.     Plaintiff is an African-American male.

       12.     On or about June 12, 2019, Plaintiff began his employment with Defendant as a



                                                 2
         Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 3 of 12




construction worker.

         13.   Throughout his employment, Plaintiff’s supervisor Angel Mora subjected him to

harassment by using derogatory racial slurs, including the “N” word, toward Plaintiff on a regular

basis.

         14.   Mr. Mora used racial slurs toward Plaintiff in front of assistant foreman Jeremy

Bennett, but no action was taken.

         15.   Plaintiff explained to Mr. Mora that using such slurs was offensive and asked him

to stop using such derogatory remarks toward Plaintiff.

         16.   Mr. Mora continued using the “N” word toward Plaintiff on a regular basis.

         17.   In addition, Plaintiff was treated less favorably than his Caucasian and Hispanic

coworkers by his supervisors.

         18.   On at least one occasion, Plaintiff was not paid in full for the number of hours he

worked that day, while his Caucasian and Hispanic coworkers received full pay for all hours they

worked.

         19.   When Plaintiff asked his assistant foreman Bennett about receiving pay for the

hours he worked, he was told to inquire with the HR.

         20.   Plaintiff followed up with the HR about the pay but never received the full pay for

all the time he worked that day.

         21.   Plaintiff was also put on more difficult tasks for longer hours, unlike his Caucasian

and Hispanic coworkers, who were able to rotate out of the difficult tasks after spending only a

short amount of time on them.

         22.   Approximately on or around August 8, 2019, Plaintiff complained about Mr.

Mora’s discriminatory conduct to the assistant foreman Bennett.



                                                 3
      Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 4 of 12




       23.     On or around August 17, 2019, Plaintiff filed a written complaint with the Human

Resources Department, outlining the harassment and hostile work environment to which he was

subjected.

       24.     HR contacted him to set up a meeting for August 28, 2019. Plaintiff believed that

the purpose of the meeting was to address his complaints about the discriminatory and harassing

work environment and informed Defendant that he would like to have a union representative at

the meeting.

       25.     After Plaintiff’s complaints, Mr. Mora was transferred to a different work site for

one week, but was then transferred back and continued his harassing conduct toward Plaintiff.

       26.     Upon information and belief, no action was ever taken with respect to Mr. Mora,

and Mr. Mora is still employed by Defendant.

       27.     Plaintiff was unable to secure the presence of a union representative at the August

28, 2019 meeting due to the representative’s unavailability. Plaintiff contacted General

Superintendent, Greg Weis, to inform Mr. Weis of this and to try to reschedule the meeting.

       28.     On or about August 28, 2019, Plaintiff was sent home, without pay, for failure to

attend the scheduled meeting, despite the fact that Plaintiff informed Mr. Weis of the reasons he

was unable to attend the meeting and Plaintiff’s attempt to reschedule.

       29.     On August 29, 2019, Plaintiff filed a grievance with his union.

       30.     On or about September 3, 2019, Plaintiff attended a rescheduled meeting.

       31.     A human resources officer Tonya Sumption, Mr. Weis, Mr. Bennett and foreman

Jeff Schiltz were present at the meeting. Plaintiff’s union representatives William Livingston and

Marcus Johnson were also present.

       32.     During this meeting, Plaintiff was terminated.



                                                4
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 5 of 12




        33.     The stated reason for his termination was that Plaintiff was offering to sell his

wife’s prescription medication to one of his co-workers on or about August 13, 2019.

        34.     Plaintiff’s wife does not take any prescription medication.

        35.     Plaintiff never sold or offered to sell any prescription drugs.

        36.     Plaintiff was not aware of any complaints about him selling prescription drugs until

the September 3, 2019 meeting.

        37.     Upon information and belief, the stated reason for Plaintiff’s termination was

pretextual in nature and not the true reason. The true reason for Plaintiff’s termination was

retaliation for his complaints of race discrimination.

        38.     Upon information and belief, no investigation into Plaintiff’s complaint of

discriminatory conduct ever occurred and nothing was done to correct or prevent further

discrimination or harassment.

                                   CONDITIONS PRECEDENT

        39.     On or about September 23, 2019, Plaintiff filed a Charge of Discrimination,

alleging race discrimination and retaliation (“Charge”), with the Kansas Human Rights

Commission (KHRC) and Equal Employment Opportunity Commission (“EEOC”). The Charge

was assigned No. 41499-20/ 28D-2019-01031. A true and accurate copy of the Charge is attached

hereto as Exhibit A and is incorporated herein by reference.

        40.     On or about June 18, 2020, the EEOC issued a Notice of Right to Sue concerning

Charge No. 28D-2019-01031. A true and accurate copy of the Right to Sue Notice is attached

hereto as Exhibit B and is incorporated herein by reference.

        41.     This action has been timely filed with this Court, and Plaintiff has met all conditions

precedent to filing this action.



                                                  5
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 6 of 12




                                             COUNT I
                        Title VII – Racial Discrimination and Harassment
                                     (42 U.S.C. § 2000e et seq.)

        42.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        43.     During the course and scope of Plaintiff’s employment, Defendant’s employees

and/or agents, while acting within the course and scope of their employment and/or agency,

engaged in intentional discrimination and harassment of Plaintiff based on his race (African

American), in violation of Title VII, including by using racial slurs and treating Plaintiff less

favorably than his Caucasian and Hispanic coworkers.

        44.     The discrimination and harassment to which Defendant subjected Plaintiff was

sufficiently severe or pervasive in that it had the purpose and effect of unreasonably interfering

with the terms, conditions, and privileges of Plaintiff’s employment.

        45.     The actions and conduct of Defendant’s representatives acting within the course

and scope of employment and/or agency created an intimidating, hostile and offensive working

environment and thereby detrimentally affected Plaintiff.

        46.     The terms, conditions, and privileges of Plaintiff’s employment were affected in

that Plaintiff was forced to work with his harasser; not paid for all the hours he worked, while his

similarly situated Caucasian and Hispanic coworkers were paid in full; suspended from work,

without pay, and was ultimately terminated.

        47.     The actions and conduct of Defendant’s representatives acting within the course

and scope of employment and/or agency created an environment that detrimentally affected

Plaintiff.




                                                 6
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 7 of 12




       48.     The conduct as described herein would have offended a reasonable person of the

same race in Plaintiff’s position.

       49.     Defendant, through its agents and employees, engaged in the discriminatory and

harassing conduct described herein with malice or reckless indifference to Plaintiff’s federally

protected rights.

       50.     Management level employees knew or should have known of the racial

discrimination and harassment described herein but failed to take appropriate action to address the

discrimination and harassment and further failed to implement effective and appropriate

procedures to correct, stop and/or remedy the racial discrimination and harassment.

       51.     By failing to conduct a prompt investigation of Plaintiff’s allegations of race

discrimination, Defendant exacerbated the discriminatory and hostile work environment to which

Plaintiff was subjected.

       52.     The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendant, to punish Defendant and to deter

Defendant and others from like conduct.

       53.     As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages, including lost wages and emotional distress.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count I of his

Complaint, for a finding that he has been subjected to unlawful discrimination and harassment

prohibited by Title VII; for an award of compensatory and punitive damages; for equitable relief

in the form of reinstatement or front pay; for his costs expended; for his reasonable attorneys’ fees




                                                 7
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 8 of 12




and expert fees as contemplated by 42 U.S.C. § 2000e 5(k); and for such other relief as this Court

deems just and proper.

                                             COUNT II
                                       Title VII - Retaliation
                                     (42 U.S.C. § 2000e et seq.)

        54.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        55.     Plaintiff complained to Defendant of the race discrimination and harassment to

which Defendant subjected Plaintiff, as set forth herein.

        56.     Plaintiff’s complaints of race discrimination and harassment, and opposition to

Defendant’s racially harassing and hostile work environment, as alleged herein, constituted a

legally protected activity under Title VII.

        57.     By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff, in ways

including but not limited to suspending him from work, without pay, on or around August 28, 2019

for his alleged failure to appear at a scheduled HR meeting, even after Plaintiff informed Mr. Weis

that he was unable to secure the presence of a union representative and asked Mr. Weis to

reschedule the meeting, and ultimately terminating Plaintiff.

        58.     At all times mentioned herein, before and after, the above-mentioned individuals

were agents, servants, and/or employees of Defendant and were at all times acting within the

course and scope of their employment and/or agency.

        59.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        60.     At the time Defendant engaged in retaliatory acts directed at Plaintiff, Defendant

knew that such retaliation was unlawful.



                                                   8
       Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 9 of 12




        61.     The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is

entitled to punitive damages from Defendant to punish and deter Defendant and others from like

conduct.

        62.     As a direct and proximate cause of the retaliatory actions and conduct set forth

herein, Plaintiff has suffered and will continue to suffer damages, including lost wages and

emotional distress.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count II of his

Complaint, for a finding that he has been subjected to unlawful retaliation prohibited by 42 U.S.C.

§2000e et seq.; for an award of compensatory and punitive damages; for equitable relief in the

form of reinstatement or front pay; for his costs expended; for his reasonable attorneys’ fees and

expert fees provided by 42 U.S.C. § 2000e 5k, and for such other relief as this Court deems just

and proper.

                                            COUNT III
                                Race Discrimination and Harassment
                                         (42 U.S.C. § 1981)

        63.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        64.     During the course and scope of Plaintiff’s employment, Defendant’s

representatives, agents and/or employees, acting within the course and scope of their employment

and/or agency, engaged in intentional discrimination and harassment against Plaintiff based on his

race in the making or enforcing of a contract, in using derogatory slurs with respect to Plaintiff

and in failing to pay Plaintiff for all the hours he worked, while other similarly situated Caucasian

and Hispanic employees were paid in full.



                                                  9
      Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 10 of 12




          65.   As a direct and proximate result of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages, including lost wages and emotional distress.

          66.   Defendant through its representatives, agents and/or employees engaged in these

discriminatory practices with malice or reckless indifference to Plaintiff’s federally protected

rights.

          67.   The actions and conduct set forth herein were outrageous and showed evil motive

or reckless indifference or conscious disregard for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendant to punish Defendant and to deter it and

others from like conduct.

          WHEREFORE, Plaintiff prays for judgment against Defendant on Count III of his

Complaint; for a finding that he has been subjected to unlawful discrimination and harassment as

prohibited by 42 U.S.C. § 1981; for an award of compensatory and punitive damages; for equitable

relief; for his costs expended; for his reasonable attorneys’ fees; and for such other relief as this

Court deems just and proper.

                                            COUNT IV
                                             Retaliation
                                         (42 U.S.C. § 1981)

          68.   Plaintiff incorporates by reference the preceding paragraphs of this Complaint as

though fully set forth herein.

          69.   Plaintiff’s complaints of racial discrimination and harassment constituted a

protected activity.

          70.   By reason of Plaintiff’s complaints Defendant retaliated against Plaintiff resulting

in Plaintiff being suspended without pay, and ultimately terminated.




                                                  10
      Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 11 of 12




        71.     At all times mentioned herein, before and after, the above mentioned individuals

were agents, servants, and employees of Defendant and were at all times acting within the course

and scope of their employment.

        72.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        73.     At the time Defendant retaliated against Plaintiff, Defendant knew that such

retaliation was unlawful.

        74.     The actions and conduct set forth herein was outrageous and showed evil motive or

reckless indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is

entitled to punitive damages from Defendant to punish and deter Defendant and others from like

conduct.

        75.     As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages and lost wages.

        WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of his

Complaint, for a finding that he has been subjected to unlawful retaliation prohibited by 42 U.S.C.

§ 1981, et seq,; for an award of compensatory and punitive damages; for equitable relief; for his

costs expended; for his reasonable attorneys’ fees and expert’s fee provided by 42 U.S.C. § 1981

and for such other relief as this Court deems just and proper.

                                   JURY TRIAL DEMANDED

        Plaintiff demands a jury trial on all Counts alleged herein.




                                                  11
Case 2:20-cv-02450-KHV-JPO Document 1 Filed 09/14/20 Page 12 of 12




                                      RESPECTFULLY SUBMITTED,

                                      HOLMAN SCHIAVONE, LLC

                                By:      /s/ Aiman Dvorak
                                      Anne Schiavone, KS #19669
                                      Aiman Dvorak, D.Kan. #78873
                                      4600 Madison Avenue, Suite 810
                                      Kansas City, Missouri 64112
                                      TEL: (816) 283-8738
                                      FAX: (816) 283-8739
                                      Email: aschiavone@hslawllc.com
                                              advorak@hslawllc.com

                                      ATTORNEYS FOR PLAINTIFF




                                12
